UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06445 The Herzfeld Caribbean Basin Fund, Inc. (Exact name of registrant as specified in charter) 119 Washington Avenue, Suite 504, Miami Beach FL33139 (Address of principal executive offices) (Zip code) THOMAS J. HERZFELD 119 Washington Avenue, Suite 504, Miami Beach FL33139 (Name and address of agent for service) Registrant's telephone number, including area code: 305-271-1900 Date of fiscal year end: 06/30/15 Date of reporting period: 09/30/14 ITEM 1. SCHEDULE OF INVESTMENTS SCHEDULE OF INVESTMENTS AS OF September 30, 2014 (unaudited) Shares or Principal Amount Description Market Value Common stocks – 99.16% of net assets Airlines – 9.31% Avianca Holdings, SA Spon ADR Copa Holdings, S.A. ERA Group Inc. Banking and finance – 9.66% Bancolombia, S.A. Banco Latinoamericano de Exportaciones, S.A. Popular Inc. Evertec Inc. W Holding Co. Inc. Western Union Communications – 9.93% America Movil, S.A.B. de C.V. ADR America Movil, S.A.B. de C.V. Series A America Movil, S.A.B. de C.V. Series L Atlantic Tele-Network, Inc. Fuego Enterprises Inc. Grupo Radio Centro, S.A.B. de C.V. Series A Grupo Televisa, S.A.B. ADR Spanish Broadcasting System, Inc. Conglomerates and holdings companies – 0.05% Admiralty Holding Company BCB Holdings Ltd. Shellshock Ltd. Ord. Construction and related – 10.29% Cemex S.A.B. de C.V. ADR Cemex S.A.B. de C.V. Series CPO 20 Ceramica Carabobo Class A ADR Mastec, Inc. Vulcan Materials Martin Marietta Materials Consumer products and related manufacturing – 3.24% Grupo Casa Saba, S.A.B. de C.V. ADR Watsco Incorporated Food, beverages and tobacco – 13.38% Chiquita Brands International Inc. Cleanpath Resources Corp. 11 Coca Cola Femsa, S.A.B. de C.V. ADR Fomento Economico Mexicano, S.A.B. de C.V. Series UBD Fomento Economico Mexicano, S.A.B. de C.V. ADR Fresh Del Monte Produce Inc. Housing – 4.83% Lennar Corporation Homex Development Corp. SCHEDULE OF INVESTMENTS AS OF September 30, 2014 (unaudited) (continued) Shares or Principal Amount Description Market Value Common stocks – 99.16% of net assets Investment companies – 0.11% Latin American Discovery Fund, Inc. Mexico Equity and Income Fund Waterloo Investment Holdings Ltd Leisure – 15.42% Carnival Corp. Norwegian Cruise Line Holdings Royal Caribbean Cruises Ltd. Steiner Leisure Ltd. Mining – 4.22% Grupo Mexico, S.A.B. de C.V. Series B Freeport Mcmoran Copper Tahoe Resources, Inc. Pulp and paper - 0.13% Kimberly-Clark de Mexico, S.A.B. de C.V. Series A Railroad – 1.88% Norfolk Southern Corporation Retail – 1.99% Grupo Elektra, S.A.B. de C.V. Series CPO Pricesmart, Inc. Wal-Mart de Mexico, S.A.B. de C.V. Series V Service - 0.03% Grupo Aeroportuario del Sureste, S.A.B. de C.V. Series B Trucking and marine freight – 7.32% Grupo TMM, S.A.B. ADR Seaboard Corporation Seacor Holdings, Inc. Teekay LNG Partners LP Ultrapetrol Bahamas Ltd. Utilities – 6.27% Caribbean Utilities Ltd. Class A Consolidated Water, Inc. Cuban Electric Company Teco Energy Inc. Other – 1.10% Geltech Solutions Inc. Gusborne PLC Impellam Group Margo Caribe, Inc. Siderurgica Venezolana Sivensa, S.A. ADR 79 Siderurgica Venezolana Sivensa, S.A. Series B Total common stocks – 99.16% (cost $29,267,506) SCHEDULE OF INVESTMENTS AS OF September 30, 2014 (unaudited) (continued) Shares or Principal Amount Description Market Value Bonds – 0.00% of net assets Republic of Cuba - 4.5%, 1977 - in default (cost $63,038) Other assets less liabilities – 0.84% of net assets $ Net assets - 100% (applicable to 3,713,071 shares; equivalent to $8.80 per share) $ Security Valuation The Herzfeld Caribbean Basin Fund, Inc. (the “Fund”) records its investments in securities at fair value. Under generally accepted accounting principles (“GAAP”), fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e., the “exit price”) in an orderly transaction between market participants at the measurement date. In determining fair value, the Fund uses various valuation approaches. GAAP establishes a fair value hierarchy for inputs used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Observable inputs are those that market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund. Unobservable inputs reflect the Fund’s assumptions about the inputs market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The fair value hierarchy is categorized into three levels based on the inputs as follows: Level 1: quoted prices in active markets for identical investments Level 2: other significant observable inputs (including quoted prices forsimilar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3: significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The availability of valuation techniques and observable inputs can vary from security to security and is affected by a wide variety of factors including the type of security, whether the security is new and not yet established in the marketplace, and other characteristics particular to the transaction. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Those estimated values do not necessarily represent the amounts that may be ultimately realized due to the occurrence of future circumstances that cannot be reasonably determined. Because of the inherent uncertainty of valuation, those estimated values may be materially higher or lower than the values that would have been used had a ready market for the securities existed. Accordingly, the degree of judgment exercised by the Fund in determining fair value is greatest for securities categorized in Level 3. In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement in its entirety falls, is determined based on the lowest level input that is significant to the fair value measurement. Fair value is a market-based measure considered from the perspective of a market participant rather than an entity-specific measure. Therefore, even when market assumptions are not readily available, the Fund’s own assumptions are set to reflect those that market participants would use in pricing the asset or liability at the measurement date. The Fund uses prices and inputs that are current as of the measurement date, including periods of market dislocation. In periods of market dislocation, the observability of prices and inputs may be reduced for many securities. This condition could cause a security to be reclassified to a lower level within the fair value hierarchy. Investments in securities traded on a national securities exchange (or reported on the NASDAQ National Market or Capital Market) are stated at the last reported sales price on the day of valuation (or at the NASDAQ official closing price); other securities traded in the over-the-counter market and listed securities for which no sale was reported on the date are stated at the last quoted bid price. Restricted securities and other securities for which quotations are not readily available are valued at fair value as determined by the Board of Directors. The following table summarizes the classification of the Fund’s investments by the above fair value hierarchy levels as of September 30, 2014: Level 1 Level 2 Level 3 Total Assets (at fair value) Common Stocks $ $ $
